FILED
                             NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 IVAN ESTUARDO LOPEZ-SAMAYOA,                     No. 07-73200

               Petitioner,                        Agency No. A098-112-082

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Ivan Estuardo Lopez-Samayoa, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000), and we

review de novo due process claims, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001).

We deny the petition for review.

        Substantial evidence supports the agency’s denial of Lopez-Samayoa’s

asylum claim because, even if credible, the threats against Lopez-Samayoa did not

rise to the level of persecution, see Lim, 224 F.3d at 936, his uncle’s death was

unconnected to Lopez-Samayoa, see Arriaga-Barrientos v. INS, 937 F.2d 411, 414

(9th Cir. 1991) (requiring that any pattern of persecution against friends or family

members be “closely tied to the petitioner”), and Lopez-Samayoa failed to

establish he was or would be persecuted by the Guatemalan government or by

persons the government was unwilling or unable to control, see Castro-Perez v.

Gonzales, 409 F.3d 1069, 1071-72 (9th Cir. 2005).

        Because Lopez-Samayoa failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

        Substantial evidence also supports the agency’s denial of CAT relief because

Lopez-Samayoa did not establish a likelihood of torture by, at the instigation of, or


JT/Research                               2                                    07-73200
with the consent or acquiescence of the Guatemalan government. See Azanor v.

Ashcroft, 364 F.3d 1013, 1019 (9th Cir. 2004).

        Finally, Lopez-Samayoa’s due process challenge to the BIA’s summary

affirmance fails because the BIA adopted and affirmed the IJ’s decision in its

entirety, citing Matter of Burbano, 20 I. & N. Dec. 872 (BIA 1994). See Abebe v.

Gonzales, 432 F.3d 1037, 1040 (9th Cir. 2005) (en banc) (stating that a Burbano

affirmance signifies that the BIA has conducted an independent review of the

record and has determined that its conclusions are the same as those articulated by

the IJ).

        PETITION FOR REVIEW DENIED.




JT/Research                               3                                      07-73200